._..,..
                    Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 1 of 18



          0K~~ER        LAW LLC
            David M. Koller, Esq. (90119)
            Sarah R. Lavelle, Esq. (93383)                                                Counsel for Plaintiff
            2043 Locust Street, Suite 1B
            Philadelphia, PA 19103
            T: (215) 545-8917
            F: (215) 575-0826
            davidk<t4kollerlawfirm.com
            slavelle@k6ft~lawfirm.com

                                   I~
                                    THE C'lITED STATES DISTRICT COURT
                              FOR J"HE EASTER~ DISTRICT OF PENNSYLVANIA

            AMA.'iDA CARTER                                               Civil Action No.
            3305 Wyoming Drive
            Sinking Sp:ring, PA 19608
                          Plaintiff,

                   v.                                                     Complaint and Jury Demand

            WAWA,INC.
            3337 Penn Avenue
            West Lawn:, PA 19609

            Red Roof, 260 W. Baltimore Pike
            Wawa, PA 19063
                         Defendant.

                                                                                                      Q,1
                                                                                                      .s::
                                                     CIVIL ACTIO'.'l                                   0


                   Plain.tiff, Amanda Carter (hereinafter "Plaintiff'), by and through her attorney, Koller Law,

            LLC, brings this civil matter against Defendant, Wawa, Inc. (hereinafter "Defendant"), for

            violations of Title VII of the Civil Rights Act of 1964 ("Title VII"), the Pregnancy Discrimination

            Act ("PDA''.), the Americans with Disabilities Act of 1990, as amended ("ADA"), and the

            Pennsylvania Human Relations Act ("PHRA"). In support thereof, Plaintiff avers as follows:

                                                      THE PARTIES

                I. Plaintiff is an adult individual residing at the above captioned address.

               2. Upon information and belief, Defendant is a chain of convenient stores with Jbta~~ ~1~
    Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 2 of 18



    3337 Penn Avenue, West Lawn, PA 19609 and with a corporate headquarters located at

    Red Roof, 260 W. Baltimore Pike, W awa, PA 19063.

3. At all times relevant hereto, Defendant employed managers, supervisors, agents, and

   employees who Plaintiff alleges had the authority to make decisions concerning Plaintiffs

   emplo}'ment.     In making said decisions, these individuals engaged in the pattern and

   pra~tice   of discriminatory treatment, which forms the basis of Plaintiffs allegations in the

   instant Complaint.

4. At all times relevant hereto, Defendant employed managers, supervisors, agents, and

   employees who acted directly or indirectly in the interest of the employer. In so acting,

   these individuals engaged in the pattern and practice of discriminatory treatment, which

   fomts the basis of Plaintiffs allegations in the instant Complaint.

                                 Jt;RISDICTIO~        AND   VE~UE


5. The Court may properly maintain personal jurisdiction over Defendant because the

   Defendant's contacts with this state and this judicial district are sufficient for the exercise

   of jurisdiction and comply with traditional notions of fair play and substantial justice, thus

   satisfying the standard set forth by the Cnited States Supreme Court in International Shoe

   Co. y. Washington, 326 U.S. 310 (1945) and its progeny.

6. The Court may exercise original subject-matter jurisdiction over the instant action pursuant

   to 28 LJ.S.C. §§ 1331and1343(a)(4) because it arises under the laws of the United States

   and seeks redress for violations of federal law.

7. The Cct>urt may also maintain supplemental jurisdiction over state law claims set forth herein

   pursuant to 28 U.S.C. § 1367(a) and Rule 18(a) of the Federal Rules of Civil Procedure

   because they are sufficiently related to one or more claims within the Court's original




                                               2
    Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 3 of 18



   jurisdiction that they fonn part of the same case or controversy.

8. Venue is properly laid in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §§

    1391 (b )( l) and 1391 (b )(2) because the Plamtiff is domiciled in this judicial district, the

   Defendant is located in this judicial district and because all of the acts and/or omissions

   giving rise to the claims set forth herein occurred in this judicial district.

                 EXHAUSTION OF          ADMI~ISTRA TIVE          REMEDIES

9. Plaintiff exhausted her administrative remedies under Title VII, the PDA and the ADA.

l 0. Plaintiff timely filed a Charge of Discrimination ("Charge") with the U.S. Equal

   Employment Opportumty Commission ("EEOC") alleging sexual harassment against

   Defendant.

11. The Charge was assigned Charge       ~umber     530-2017-01268 and was dual filed with the

   Peru).sylvania Human Relations Commission ("PHRC").

12. The EEOC issued Plaintiff a Dismissal and Notice of Rights ("Right to Sue") by request,

   dated April 16, 2019. Plaintiff received the Right to Sue notice by mail.

13. Prioll' to the filing of this action, Plaintiff notified the EEOC of her intent to proceed with a

   lawsuit in federal court.

14. Plaintiff files the instant Complaint within ninety (90) days of her receipt of her Right to

   Sue in this matter.

15. Plaintiff has exhausted her administrative remedies as to the allegations of this Complaint.

                                    MATERIAL FACTS

16. On January 22, 2016, Defendant hired Plaintiff as a Night Shift Supervisor.

17. Def$dant had Plamtiff start as a Customer Service Associate ("CSA") until she

   completed her management training at Defendant.



                                                3
      Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 4 of 18



18. Plaintiff was well qualified for her position and performed well.

19. Cpon the start of her employment, Plaintiff noticed that Rocky Manderbach, Shift

      Manager, was sexually harassing other employees.

20. Mr.     ~anderbach   frequently made sexually inappropriate comments directed to and around

      female CSAs.

21. In addition, he often offered massages to the young female CSAs, including, but not limited

      to Kaitlin LNU, and requested that they sit on his lap while working at Defendant.

22. Plaintiff was offended by Mr.    ~anderbach 's   inappropriate conduct directed at females.

23. When Fabia Wilson, Shift Supervisor, informed         ~r.   Manderbach that she was going to

      have a cigarette break by stating that she was going out for "a quickie", Mr. Manderbach

      took a poll over the headset with the other employees if Ms. Wilson was referring to a

      cigatette or sexual intercourse.

24.   ~s.   Wilson informed Mr.   ~anderbach   that his conduct was inappropriate, but he did not

      cease his behavior.

25. Mr. Manderbach also made sexually inappropriate comments to Susan Dufner,           ~ight   Shift

      Supervisor, including but not limited to, "Suzy is a virgin and will never get laid," and that

      Ms. Dufner would not be "so uptight if she got some dick."

26. In or around March 2016, Plaintiff complained to Shawn Strunk, General             ~anager,    in

      person about Mr. Manderbach's sexual harassment.

27. Mr. Strunk downplayed Plaintiffs complaint of Mr. Manderbach 's sexual harassment. Mr.

      Strunk also instructed Plaintiff not to go to Human Resources with her complaint, and he

      infonJned her that he would take care of the situation.

28. How¢ver, Mr. Manderbach did not cease his sexual harassment.




                                                 4
    Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 5 of 18



29. Approximately two (2) weeks later, Defendant stopped scheduling Plaintiff for her

   management training.

30. When Plaintiff questioned Mr. Strunk about her management training no longer being

   scheduled, he replied that there were scheduling issues, but that Defendant would place her

   back in the training.

31. However, Defendant did not place Plaintiff back in the management training.

32. Approximately two (2) weeks after being removed from Defendant's management training,

   Plaintiff called Human Resources and made a complaint about Mr. Manderbach's sexual

   harassment.

33. The Human Resource Representative did not address Plaintiffs complaint and instructed

   her to let Mr. Manderbach "adjust" in his position as a Shift Manager.

34. However, Mr. Manderbach continued his sexually inappropriate behavior.

35. In ot around May 2016, Plaintiff discovered that she was pregnant, and she immediately

   noti:t1ied Defendant of her pregnancy.

36. Shortly afterwards, Mr. Manderbach started a rumor that Plaintiff, a married woman, was

   havil).g an affair with Mr. Wilson and that Plaintiff was carrying Mr. Wilson's baby.

3 7. Plaintiff was shocked and appalled when she heard this rumor that Mr. Manderbach had

   startttd.

38. Due to Defendant's refusal to address Plaintiffs multiple complaints of Mr. Manderbach's

   sexual harassment, Plaintiffs husband went to Defendant to speak with Mr. Manderbach

   and requested that he cease his sexually inappropriate conduct.

39. How¢ver, after approximately one (1) week, Mr. Manderbach continued his sexual

   harassment.



                                            5
    Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 6 of 18



40. In or around October 2016, Plaintiffs treating physician at All About Women - Tower

    Health :vtedical Group, placed her on the medical restriction of not lifting over 25 lbs. due

    to her pregnancy.

41. Plaintiff submitted her doctor's note requesting the reasonable accommodation of not

    lifting over 25 lbs. to Defendant's Human Resource department.

42. Plaintiff could perform the essential functions of her position with this lifting restriction.

43. Cpon information and belief, Defendant accommodated other non-pregnant employees'

    lifting restrictions.

44. However, Defendant refused to provide her with her requested reasonable accommodation

    and frequently forced her to lift over 25 lbs.

45. One Shift Supervisor even instructed Michael       L~C,   CSA, not to assist Plaintiff lifting

    hea~y   items, stating, "Fuck her. Don't help her and maybe she'll lose her baby."

46. In or: around   ~ovember   2016, Defendant began to cut Plaintiffs scheduled hours from 40

    hours per week to 24 hours per week.

47. Plaintiff complained about her reduction in hours, but was told that all employees were

   techriically part-time, despite Plaintiff clearly being hired as a full-time employee.

48. Cpon information and belief, other non-pregnant employees did not have their hours

    redu¢ed.

49. In or around December 2016, Plainti ff began to hear rumors that a new General        ~anager


    was coming to Defendant's location and that he had been specifically instructed to

   terminate Plaintiff.

50. On December 26, 2016, Akim LNU became the new General l'\1anager at Defendant's

   locatiPn.



                                               6
    Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 7 of 18



51. On December 27, 2016, Mike L~U, Assistant General '.'vfanager, wrote a resignation letter

    for Plaintiff and gave it to Alex L:t-.;U, Food & Beverage Supervisor, to have Plaintiff sign.

52. Plaintiff refused to sign the resignation letter provided to her by Alex.

53. In or around the beginning of January 2017, Akim forced '.'v1s. Dufuer to make a false

    statement alleging Plaintiff cursed in front of a customer.

54. Plaintiff had not cursed in front of any customer, however.

55. Shortly afterwards, Jessica Batista, CSA, accused Plaintiff and her husband of entering

    Defendant and proceeding to curse and threaten employees.

56. Plaintiff complained to Ms. Dufuer, '.'v1s. Wilson and Akim about Ms. Batista's false

    allegations. However, Plaintiffs complaints were not addressed.

57. On January 11, 2017, Plaintiff received a letter from Chris Friez, Senior Associate

    Relations Specialist, stating that Defendant has concluded its investigation into her

    complaints and that her complaints had been addressed.

58. How:ever, '.'v1r. Fnez's letter also stated that the investigation revealed alleged deficiencies

   to Pl11intiffs performance and behavior and that the information had been provided to her

   manager to review with her.

59. Shortly afterwards, Michael (CSA) reported to Plaintiff that Akim had instructed him not

   to assist Plaintiff with lifting.    Akim was aware of Plaintiffs requested reasonable

   accommodation of not lifting over 25 lbs.

60. Michael reported to Plaintiff that Akim informed him that ifhe liked his job and wanted to

   supp<l>rt his family then he should not help Plaintiff.

61. On February 1, 2017, Akim brought Plaintiff into the office along with Mike (Assistant

   General Manager).



                                                7
    Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 8 of 18



62. Akim proceeded to terminate Plaintiff for allegedly calling a customer a "wet dog" and

    cursing in two (2) other instances.

63. Plaintiff did not commit the alleged violations for which she was terminated.

64. At the time of her termination, Plaintiff was approximately seven months pregnant.

65. It is Plaintiffs position that she was sexually harassed and terminated in retaliation for

   rep<)rting sexual harassment in violation of Title VII, discriminated against due to her

   pregnancy in violation of the PDA, and denied a reasonable accommodation and retaliated

   against for requesting a reasonable accommodation in violation of the ADA.

                                  COUNT I
           SEXL'AL HARASSMENT - HOSTILE WORK ENVIRONMEST
          ~ITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED


66. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

67. Tak¢n together, the acts outlined above constitute a hostile work environment based on

   sex.

          a. Plaintiff suffered intentional discrimination because of her membership in a

             protected class - female.

          b. Such discrimination was severe or pervasive.

          c. Such discrimination detrimentally affected Plaintiff.

          d. Such discrimination would have detrimentally affect a reasonable person of the

             same protected class in Plaintiffs position.

68. The unlawful employment practices outlined above were intentional

69. Plaintiff suffered tangible employment actions as alleged herein.

70. The harasser was a supervisor of Plamtiff.

71. Plaintiff reported the sexual harassment to management on numerous occasions.



                                              8
    Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 9 of 18



72. Defendant knew or reasonably should have known of the sexual harassment.

73. Defendant failed to exercise reasonable care to prevent and promptly correct the harassing

    behavior.

74. Indeed, upon information and belief, Defendant failed to discipline the harasser for his

   misconduct, which caused Plaintiff to be subjected to further harassment.

75. As   a result of Defendant's actions and conduct, Plaintiff has suffered emotional pain and
   distress, mental anguish, and loss of enjoyment of life's pleasures.

76. The above described acts of Defendant with regard to Plaintiff were egregious and were

   committed with a malicious, willful, and/or reckless indifference to the federally protected

   rights of Plaintiff.

77. The extreme and outrageous acts of Defendant merit the imposition of punitive damages.

   WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of this

Complaint, infra.

                                 COUNT II
             SEXt;AL HARASSMEST - HOSTILE WORK ENVIRONMEST
                    PENNSYLVANIA HL'MA~ RELA TIO'.\iS ACT

78. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

79. The foregoing conduct created a sexually hostile work environment for Plaintiff.

80. Plain:tiff suffered intentional discrimination because of her sex.

81. Defendant subjected Plaintiff to unwelcome conduct of a sexual nature that was severe or

   pervasive.

82. The harasser was a supervisor of Plaintiff.

83. The discrimination detrimentally affected Plaintiff.

84. Plaintiff suffered tangible employment actions as alleged herein.



                                               9
    Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 10 of 18



85. As a result of Defendant's conduct as aforementioned, Plaintiff has suffered damages as

    set forth herein.

86. Defendant knew or reasonably should have known of the sexual harassment.

87. Defendant failed to exercise reasonable care to prevent and promptly correct the harassmg

    behavior.

    \VltEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of this

Complaint, infra.

                                 COUNT III
                        PREGNANCY DISCRIMI~ATION
          TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED

88. Plaintiff incorporates by reference each allegation contained in the preceding paragraphs

    as if the same were set forth more fully at length herein.

89. Plaii;itiff is a member of a protected class in that she is pregnant.

90. Plaintiff was qualified to perform the job for which she was lured.

91. Plaintiff requested the reasonable accommodation of not lifting over 25 lbs.

92. With this reasonable accommodation, Plaintiff would be able to perform the essential

    functions of her position.

93. Plaintiffs requested accommodation was reasonable, and it would not impose an undue

   hardship on Defendant.




95. Defendant refused to provide Plaintiff with her requested accommodation.

96. Defemdant failed to engage in the interactive process with Plaintiff to determine whether

   Plamtiff could perform the essential functions of her position with or without a



                                                10
   Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 11 of 18



   reasonable accommodation.

97. Circumstances exist related to the above cited adverse employment actions that give rise

   to an inference of discrimination.

98. ;-.Jo legitimate, non-discriminatory reasons exist for the above cited adverse employment

   actions that Plaintiff suffered.

99. Defbndant discriminated against Plaintiff on the basis of her pregnancy.

100. Defendant treated non-pregnant employees better than it treated Plaintiff.

101. As a result of Defendant's unlawful pregnancy discrimination, Plaintiff has suffered

   damages as set forth herein.

   WHIEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, infra.

                                     COL':ST IV
                             PREGNANCY DISCRIMINATION
                         PE:SNSYLVANIA HL'MA.""' RELATION ACT

I 02. Plaintiff incorporates by reference each allegation contained m the preceding paragraphs

   as iflhe same were set forth more fully at length herein.

103. Plaintiff is a member of a protected class in that she is pregnant.

I 04. Plaintiff was qualified to perform the job for which she was hired.

I 05. Plaintiff requested the reasonable accommodation of not lifting over 25 lbs.

I 06. With this reasonable accommodation, Plaintiff would be able to perform the essential

   functions of her position.

107. Plaintiffs requested accommodation was reasonable, and it would not impose an undue

   hardship on Defendant.




                                               11
    Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 12 of 18



    ~"""~---/--------~~
    llQJl:m:~mmuL~n1uloye~J

109. Defendant refused to provide Plaintiff with her requested accommodation.

110. Defendant failed to engage in the interactive process with Plaintiff to determine whether

    Plaintiff could perform the essential functions of her position with or without a

    reasonable accommodation.

111. Citcumstances exist related to the above cited adverse employment actions that give rise

    to an inference of discrimination.

112. '.'Jo legitimate, non-discriminatory reasons exist for the above cited adverse employment

    acticms that Plaintiff suffered.

113. Defendant discriminated against Plaintiff on the basis of her pregnancy.

114. Defendant treated non-pregnant employees better than it treated Plaintiff.

115. As !a result of Defendant's unlawful pregnancy discrimination, Plaintiff has suffered

    damages as set forth herein.

    WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Com.plaint, irifra.

                                    COU.STV
                                  RETALIATION
             TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED

116. Plaintiff incorporates by reference each allegation contained in the preceding paragraphs

    as if the same were set forth more fully at length herein.

117. Plaintiff engaged in activity protected by Title VII when she complained of sexual

    harassment internally by reporting the same to managers and Human Resources at

    Defendant.




                                               12
...
          Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 13 of 18



      118. Thereafter, Defendant took adverse employment actions against Plaintiff, including, but

          not limited to, removing her from management training, reducing her hours and

          termination.

      119. There exists a causal connection between Plaintiffs participation in the protected activity

          and the adverse employment actions.

          WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of this

      Complaint, infra.

                                          COL'NT VI
                                        RETALIATION
                              PENNSYLVANIA HUMAN RELATIONS ACT

      120. Plaintiff incorporates by reference each allegation contained in the preceding paragraphs

          as if the same were set forth more fully at length herein.

      121. Plaintiff engaged in activity protected by the PHRA when she complained of sexual

          harassment internally by reporting the same to managers and Human Resources at

          Defendant.

      122. Plaintiff also engaged in activity protected by the PHRA when she requested the

          reas()nable accommodation of a 25-lb. lifting restriction.

      123. Thereafter, Defendant took adverse employment actions against Plaintiff, including, but

          not limited to, removing her from management training, reducing her hours and

          termination.

      124. Theire exists a causal connection between Plaintiffs participation in the protected activity

          and the adverse employment actions.

          WHltREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of this

      Complai111t, infra.




                                                     13
   Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 14 of 18



                                PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, Amanda Carter, requests that the Court grant her the following

relief against Defendant:

   (a)     Compensatory damages;

   (b)     Punitive damages;

   (c)     Emotional pain and suffering;

   (d)     Reasonable attorneys' fees;

   (e)     Recoverable costs;

   ( f)    Pre and post judgment interest;

   (g)     An allowance to compensate for negative tax consequences;

   (h)     A permanent injunction enjoining Defendant, its directors, officers, employees,
           agents, successors, heirs and assigns, and all persons in active concert or
           participation with it, from engaging in, ratifying, or refusing to correct, employment
           practices which discriminate in violation of Title VII, the ADA and the PHRA.

   (i)     Order Defendant to institute and implement, and for its employees, to attend and/or
           otherwise participate in, training programs, policies, practices and programs which
           provide equal employment opportunities;

   (j)     Order Defendant to remove and expunge, or to cause to be removed and expunged,
           all negative, discriminatory, and/or defamatory memoranda and documentation
           from Plaintiff's record of employment, including, but not limited, the pre-textual
           reasons cited for its adverse actions, disciplines, and termination; and

   (k)     Awarding extraordinary, equitable and/or injunctive relief as permitted by law,
           equity and the federal statutory provisions sued hereunder, pursuant to Rules 64 and
           65 of the Federal Rules of Civil Procedure.




                                JURY TRIAL DEMAND

   Demand is hereby made for a trial by jury as to all issues.




                                              14
         Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 15 of 18



                                        CERTIFICATIO'.'J

        I he11eby certify that to the best of my knowledge and belief the above matter in controversy

is not the subject of any other action pending in any court or of a pending arbitration proceeding,

nor at the present time is any other action or arbitration proceeding contemplated.




                                                        RESPECTFU.I.Y St:Bl\UTTED,

                                                        KOLLER LAW, LLC


Date:   July!~ 2019                             By:
                                                        Davi '.'VI. Koller, Esquire (90119)
                                                        Sarah R. Lavelle, Esquire (93383)
                                                        2043 Locust Street, Suite l B
                                                        Philadelphia, PA 19103
                                                        215-545-891 7
                                                        davidk(d,kollerlawfirm.com
                                                        slavelle(a),kol1erlawfirm.co111

                                                        Counsel for Plaintiff




                                                   15
                               Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 16 of 18
 JS 44 !Rev 06, I 7l
                                                                               CIVIL COVER SHEET
 The JS 44 C1HI cover sheet and the mformat10n contamed heretn neither replace nor supplement the filing and service of pleadmgs or other pap
 provided by local rules of court Thu; form. approved by the Juchcial Conference of the Cmted States m September I 974, 1s required for the use of
 purpose ofuutJatmg the civil docket sheet fSFE l'VSTRUCT!ONS ON NFXT PAGE OF THIS FORM)                                                         ----.;;~~

 I. (a)     PLAI~TIFFS                                                                                                DEFEND~'l"TS

 AMANDA CARTER

     (b) County of Residence <)f F!fst Listed Plamuff
                                   (£%CEPT IN(; S PLAL'v71FF CASES;
                                                                       BERKS                     Ali
                                                                                                                      "'on

     ( C)   Attorneys (Firm 'Vame l/.ddress and Telephone Number)                                                     Attorneys (!/Known;
 David M Koller, Esquire,, Koller Law LLC. 2043 Locust Street, Suite 1-B,
 Philadelphia, PA 19103. 215-545-8917


 II. BASIS OF JL'RISD                                                                                  III. CITIZENSHIP Of' PRINCIPAL PARTIES tPtace an -x in One Box for Plamtt!J
                                                                                                                 rFor Dtvermy Cases Only)                                                 and One Box for Defendant)
'J I    l ' S Government                                                                                                                 PTF           DEF                                                PTF      DE.F
             PlamtSf                               ([; S. Governmenr 'voe a Party)                         C'i!IZen of Tlus State       '1 I           CJ I           Incorporated or Pnnc ipal Place      ,'."J 4 CJ 4
                                                                                                                                                                        of Busmess In This State

'J 2 L ,S Government                     CJ 4    D1vers1ty                                                 ( 1ttzen of Another State         CJ 2       CJ        2   Incorporated and Prmc1pal Place             CJ   s     '1   s
            Defendant                              (lnd1care   Ciu~ensh;p of Parties in   !rem f!J;                                                                      of Bus mess In Another State

                                                                                                                                             CJ l       CJ        l   foreign 1\iauon                             CJ 6       'J 6

 IV. '.'JATI.;RE OF SUITrPtacean 'X',nOneBoxOntyJ                                                                                                       Chck here for Nature of Sult Code Descn !Jons
""              Nlf'R)\                                                 KJ'S1" •                                 RF
CJ 110 Insurance                       PERSONAL INJLRY                      PERSONAL INJLRY                CJ 625 Drug Related Seizure             CJ 422 Appeal 28 L'S( I 58                   'J 375 false C'launs Act
   120 Manne                       CJ l 10 Airplane                      CJ 365 Personal Injury .                 of Property 2 1 use 881          CJ 42 3 Withdrawal                           :i l76 Qm Tam o 1 use
 '
:1 1lO Miller Act
:1 140 1'iegottable Instrument
                                  1n l 15 All'plane Product
                                            Ltab1:1ty
                                                                                  Product L1ab1ltty
                                                                         'J l6 7 Health Carel
                                                                                                           CJ 690 Other                                    28 l'SC 157                                 J729(aJ:
                                                                                                                                                                                      :1 400 State Reapportionment
CJ I 50 Recovery of Overpayment In l20 Assault, L1bel &                          Pharmaceutical                                                      Slli«iii!m:li!J,"Rfimii!iii!li!I ::i 410 Anntrnst
        & Fnforcement of Judgment           Slander                              Personal InJ ury                                                     :1 820 Copynghts                :1 4 lO Banks and Bfillkmg
'J 151 \1ed1care Act              l'.1 330 Federal Employers·                    Product Ltabihty                                                     :1 8 30 Patent                  CJ 450 Commerce
CJ 152 Recovery of Defaulted               l iabihty                     CJ 368 Asbestos Personal                                                     CJ 8 l 5 Patent · Abbreviated   'J 460 Deportatton
        Student Loans             t"J 340 Manne                                   In;ury Product                                                               1\iew Drug Apphc:atton CJ 4 70 Racketeer Influenced and
        (F.xc ludes Veterans l    t"J l4 S Manne Product                          L1ab1hty                                                            CJ 840 Trademark                        Corrupt Orgamzattons
CJ IS 3 Recovery of Overpayment             Lmb1hty                        PE.RSO~AL PROPER TY                        f::!!~f.!!i:imiim:w!":d"fii!!f;i!il2?.:iii~HiilDil'l!l!'!!l·E.    E:ifl
                                                                                                                                                                                      CJ 480 Consumer Credit
        of Veteran's Benefits     1:1 JSO Motor Vehicle                  '1 l 70 Ot.'ler Fraud                          CJ 710 f alf Labor Standards  CJ 861 HIA (I 395ff)            '1 490 (able/Sat TV
'1 160 Stockholders' Suits         t1 355 \1otor Vehicle                 '1 Pl Truth m Lendmg                                    A't                  '1 862 Black Lung (92.31        CJ 850 Secunttes/Commodittest
:1 190 Other Contract                      Product L1ab1ltty             'J 380 Other Personal                          CJ 720 Labor'Management       CJ 86l DIWCDIWW (405(g)J                 Exchange
CJ : 95 Contract Product Ltabthty (1 360 Other Personal                          Property Damage                                 Relahons             'J 864 SSID T•tie XVI           CJ 890 Other Statutory Acttons
CJ 196 f rancluse                                                        CJ l85 Property Damage                         'J 740 Ratlway labor Act      CJ 865 RSI (405(g)J             :1 891 Agncultural Acts
                                                                                 Product I ,iabtl1ty                    'J 75 I Fanuly and l\1ed!cal                                  CJ 89 l fnvtronmental \1atters
                                                                                                                                 Leave Act                                            CJ 895 Freedom of Infonnallon
.__ _..,REAL=.,,·._'l'R=O=.P,.E:::.:...,.""-'L,t1"""......:==~~=""'"""'""F-""'""==""Eln>=·            ....::O:.NS=.'"I' :1 790 Other Labor Lillgauon
                                                                                        ,..EO:l1..,·::.·""·                                             1ji"fi:ji~1jlij~·~SUl"11~·~.
                                                                                                                                                     µa1,                        i•!ill       Act
                                                                                                                        'J 79; Employee Retirement    'J 8 70 Taxes cL S Plamuff      CJ 896 Arbttratton
 'J 220 f'oreclosure                                                                                                            Income Secunty Ad              or Defendant)          ~9 Ad!mmstratlve Procedure
                                                                        CJ 510 \1ottons to Vacate                                                     :1 8 71 IRS · Tlurd Party         ~ Act'Review or Appeal of
                                                                                  Sentence                                                                   26   use 1609"!J
                                                                                                                                                                         .., .. c::              co Agency Decis10n
                                                                         CJ SlOGeneral                                                                                                          ~O     Constttu!tonahty of
                                                                         CJ 5 l S Death Penalty                                                                            (·) (/)              ~ State Statutes
                                                                             Other                         CJ 462 ";aturahzatton Appltca!Ion                                  ·O
                                                                                                                                                                           t::J ("'")
                                                                         CJ 540 'vfandamus & Other         :1 46 5 Other hrumgration

                                                                                                                                                                                                ~JUL l5 10\g
                                                                                                                                                                          ("')   I
                                                                         'J 550 ( IVJ( R.Jghts                     A<!Ions                                                ,rri
                                                                         CJ SSS Pnson Condltlon                                                                           rriO
                                                                                                                                                                          ::o~
                                                                         '.J 560 Ctv'I Detamee ·
                                                                                 Conditions of
                                                                                 Confinement                                                                             ~

                                "X 1n Qne Box Only)                                                                                                                                         .r:
                           '.1 2 Rem<)ved from                 ,, 3     Remanded from                 '."J 4 Remstated or     ::1 5 Transferred from                  '"'J 6 M ultld1str9                '."J 8 Mullid1stnct
                                  State ICourt                          Appellate Court                    Reopened                    Another D1stnct                       l.1t1gat10n ·                     L1t1gat10n ·
                                                                                                                                       (spec1fyJ                             Transfer                          D!fect File
                                            C 1te the   C S C1vd Statute under \Ii h1ch you are filtng (Do not cite jurisdictional statutes unless diversity)
                           A CTI OS Title VII of the Civil Ri hts Act of 1964 Americans with D1sab1ht1es Act of 1990
                                            Bnef descnptlon of cause
                                             d1scnminat1on
VU. REQUESTED I!'/    0                          CHECK IF THIS IS A CLASS ACTION
     COMPLAINT:                                  UNmR RCU. 23, F RCv p
VIII. RELATED CASE($)
                                                (See mstrucaons)
            IF~~y                                                        Jt;DGE
DATF
07115/2019
FOR OFFICE t;SE ONLY

     RH'f!PT #                     AMO(.,"<I                                     APPL YIJ'.;G IFP                                 HDGF                                       MAG Jl,DGF
                          Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 17 of 18
v       I ~
        D /                                                        L'~ITED
                                                                        ST A TES DISTRICT COURT
                                                           FOR THE EASTER;'I DISTRICT OF. PENNSYLVANL-\
                                                                                                                                         l 01--? 0y1
                                                                            DESIG~A fION FOR:\>!                                                   J
                       fto be ll$ed b1 collnsel or prose plainn/l to "1d1cate the categorv of the case for the purpose of assignment to the appropriate ca/endan

 Address of Plaintiff                                          3305 Wyoming Drive, Sinking Spring, PA 19608

 Address of Defendan~                                                3337 Penn Avenue, West Lawn, PA 19609
                                                                                                       ---               -·-     ---
 P:ace of Accident, Ino1dent or Transaction                                                        West Lawn, PA 19609


 RELATED CASE, IF A.VY:

 Case Number                                                       Judge _ _                                                   Date f erm1nated

 Civil cases are deemed related when Yes 15 answered to any of the followmg quest10ns

        Is this case rel.:ited tP property included m an ear her numbered sun pendmg or w1thm one year
        previously termmati!d act10n m this court"

 2-     Does thrs case mvo(ve the same issue of fact or grow out of the same transaction as a pnor suit
        pendmg or w1thm otie year prev10usly termmated action in this court'>

 3      Does this case mvolve the validity or mfrmgement of a patent already m suit or any ear her
        numbered case pending or w1thm one year previous!                 cuon of this court'>

4       Is this case a second or successive habeas co
        case filed by the same :nd1v1duar'
                                                                                                                                     YesD
I certify that. to my knowledge. the w1th1
this court except as notecll above

DATE        07/15/2019




                                                                                             B.    Diversity J11risdictto11 Cases:

                                    act, Manne Contract. and All Other Contracts            DI          Insurance Contract and Other Contracts
                                                                                            D 2         A1rp!ane Personal Injury
                                                                                            03          Assault, Defamat10n
        4                                                                                   D 4         Manne Personal Injury
        5                                                                                   D s         Motor Vehicle Personal Injury
        6             Managen).ent Relat10ns                                                D     6     Other Personal Injury rPtease spec1/yJ
        7      C1v1l 1ghts                                                                  D      7    Products Liab1hty
        8      Hab as Corpus                                                                D s         Products I iab1hty - Asbestos
        9      Sec nties Act(s) Cases                                                       D 9         All other Diversity Cases
               S 1al Security ({ev1ew Cases                                                             !Please specify) _           _
                 I other Feder~! Question Cases
              I Please spec 1fvI   -+




                                                                            ARBITRATION CERTIFICATION
                                                    rThe effect of this certification 1s to remove the case from e/lgtb//111' for arbw anon)

I,                  David          M.   Koller         _     , counsel ofrecord or pro se plamt1ff, do hereby certify

      171      Pursuant to Loe~! C1v1l Rule 53 2. § 3(cl (2). that to the best of my knowledge and belief. the damages recoverable m this clVll action case
      ~ / d the sum c)f $1 50,000 00 exclusive of interest and cost5
      l_0" Rehef other tharn monetary damages is sought
DATE        07/15/2019                                                                                                                            90119
                                                                                                                                           Attorney l D # ltf applicable)

NOTE A tnal de novo will beia tnal by ;ury only 1fthere has been compliance wtth FR C P 38

(n 609 t),']Otfl)
   Case 5:19-cv-03081-EGS Document 1 Filed 07/15/19 Page 18 of 18



                       I."J THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER""J DISTRICT OF PE~."JSYL VA.1'lIA
                   CASE    MANAGEME~'T        TRACK DESIGNATION FORM
                                                                            CIVIL ACTION

                      v



In accotidance with the Civil Justice Expense and Delay Reduct10n Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complamt and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Des1gnat10n Form specifying the track
to which that defendant believes the case should be assigned.

SELECT O~E OF THE FOLLOWING CASE '.VIA.""JAGEME:ST TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plamtiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53 2.     ( )

(d) Asbestos - Cases involving clarms for personal mjury or property damage from
    exposure to asbestos.                                                                          ( )

(e) SpeClial Management - Cases that do not fall into tracks (a) through (d) that are
    comtnonly referred to as complex and that need special or intense management by
    the Qourt. (See reverse side of this form for a detailed explanat10n of special
    management cases )

(f) Standard Management - Cases that do not fall into any one of the other tracks.




Date
                              rtJ1!!ULd
                                  Attorney-at-law                      Attorney for
                                  £b( 5-<:>75'"    -Of¥               drv,J I<@          '/6>f/er!t1d-1v-""',,
Telephone                          FAX   ~umber
                                                                                                          ~rit
                                                                       E-:Vlail Address




                                                                                            JUL 15 2019
